                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RAYCO SAUNDERS,                               )
                                              )
                       Plaintiff,             )       Civil Action No. 16-1062
                                              )
               v.                             )       Judge Cathy Bissoon
                                              )
GFS ENTERTAINMENT GROUP, LLC,                 )       Chief Magistrate Judge Cynthia Reed Eddy
et al.,                                       )
               Defendants.                    )


                                    MEMORANDUM ORDER

       This case has been referred to Chief United States Magistrate Judge Cynthia Reed Eddy

for pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and

(B), and Local Rule of Civil Procedure 72.

       On July 8, 2019, the Magistrate Judge issued a Report and Recommendation (Doc. 56)

(the “Report”). The Report recommended that Plaintiff Rayco Saunders’s (“Plaintiff’s”) Motion

for Default Judgment (Doc. 49) be granted and that default judgment be entered against

Defendant Darryl Robinson (“Defendant Robinson”) in the amount of $5,001.00.

       For the reasons that follow, the Court will reject the Report, vacate its prior order

dismissing GFS as a party to this suit (Doc. 46) and remand this matter to the Magistrate Judge

for further proceedings consistent with this order.

                                        BACKGROUND

       The Report recounted Plaintiff’s testimony at his default judgment hearing, found that

Plaintiff had shown that Defendant Robinson, the President of Defendant GFS Entertainment

Group, LLC (“GFS”), committed the District of Columbia tort of intentional interference with




                                                  1
contractual or business relations as to Plaintiff’s contract with GFS, 1 and found that Plaintiff

failed to allege a valid contract between himself and Defendant Robinson such that Defendant

Robinson could be liable for its breach. (Report at 2-4.)

       As to the amount of damages, the Report found that Plaintiff’s testimony and allegations

established that he lost the $5,000 benefit he was promised under his bout contract with GFS, but

that his alleged consequential damages and other loses were too speculative to award based on

the record evidence and warranted only a nominal award of an additional $1. (Id. at 5.)

       On July 25, 2019, Plaintiff filed timely objections to the Report. (“Objections,” Doc.

57.) 2 Beyond contesting the amount of damages, Plaintiff’s core objection concerns service of

process on the Defendants who were dismissed from this suit for lack of service. 3 (Objections at

¶¶ 1-8.)

                                            ANALYSIS

       The Court has conducted a de novo review of the pleadings and documents in this case,

including Plaintiff’s Objections, together with the Report.



1
  For the reasons below, the Court will depart from the Report before reaching the substance of
this conclusion. However, the Court notes that District of Columbia law holds that agents of a
company that is a party, such as company officers, generally cannot be liable for tortious
interference with the company’s contracts. See Sharma v. Washington Metro. Area Transit
Auth., 57 F. Supp. 3d 36, 46 (D.D.C. 2014) (tortious interference claims arise when a third party
interferes with a contract or relationship already established between other parties (citing Hunt v.
District of Columbia, 66 A.3d 987, 993 (D.C. 2013) as an example)); Farouki v. Petra Int’l
Banking Corp., 811 F. Supp. 2d 388, 404 (D.D.C. 2011), vacated in part on other grounds, 705
F.3d 515 (D.C. Cir. 2013); Curaflex Health Servs., Inc. v. Bruni, 899 F. Supp. 689, 696 (D.D.C.
1995).
2
  As Plaintiff is proceeding pro se, the Court construes all of Plaintiff’s filings liberally.
Erickson v. Pardus, 551 U.S. 89, 94 (2007).
3
  Defendant Robinson was properly served on November 14, 2018. (Doc. 42.) Defendants GFS
and James Smith were dismissed without prejudice for lack of service on January 15, 2019.
(Doc. 46.)
                                                  2
       While the Court agrees with the Report’s conclusions regarding the amount of damages,

the Court’s review of the record concerning service of process leads the Court to conclude that

its prior order dismissing GFS from this suit (Doc. 46) was in error, as GFS was properly served

through its officer, Defendant Robinson. Specifically, the Receipt for U.S. Marshal’s Service on

Defendant Robinson (Doc. 42), together with the allegations in the Amended Complaint (Doc.

39 at ¶ 9), establish that Defendant Robinson is the President of GFS and that he was served in

both his individual capacity and in his capacity as GFS President. The Court will correct this

oversight pursuant to Federal Rule of Civil Procedure 60(a).

       Plaintiff properly served GFS. Pursuant to Federal Rule of Civil Procedure 4(h)(1)(B),

service of process may be made on a corporation or similar entity by delivering a copy of the

summons and complaint to “an officer” of the organization. Id. The president of a corporation,

as an officer, is an appropriate recipient for service of process on behalf of the corporation under

Rule 4(h)(1)(B). E.g., Chan v. Soc’y Expeditions, Inc., 39 F.3d 1398, 1404 (9th Cir. 1994)

(personal service on the president of a corporation is sufficient for service on the corporation);

Teamsters Pension Fund of Phila. & Vicinity v. Am. Helper, Inc., 2011 WL 4729023, at *2

(D.N.J. Oct. 5, 2011) (following motion for default judgment against a corporation, the court

found that personal service on the president was sufficient for service on the corporation). The

Court thus finds that the Receipt for U.S. Marshal’s Service on Defendant Robinson, taken

together with the allegations in the Amended Complaint, are sufficient to demonstrate service on

GFS.

       Given the new posture of this case occasioned by this finding, the Court recognizes that

additional proceedings and deadlines may be necessary to provide GFS with an appropriate

opportunity to respond to the Amended Complaint. To the extent that GFS does not respond in



                                                  3
the time allotted by the Magistrate Judge, Plaintiff may file a motion for default and default

judgment against GFS, in accordance with the Federal Rules of Civil Procedure. Should such a

motion for default and default judgment against GFS be filed, the Magistrate Judge shall make a

determination as to whether any additional evidence is required for the Court to decide the issue

of damages as to GFS or whether the evidence gathered at the prior hearing is sufficient for the

Court to make its damages determination.

       Accordingly, the Court orders as follows:

       The Report (Doc. 56) is REJECTED; the Court’s January 15, 2019 Memorandum Order

(Doc. 46) is VACATED to the extent it dismissed GFS from this lawsuit and MODIFIED to

reflect that GFS was properly served; and GFS is REINSTATED as a party.

       This matter is REMANDED to the Magistrate Judge for further proceedings consistent

with this order.

       IT IS SO ORDERED.




July 30, 2019                                                s/Cathy Bissoon
                                                             Cathy Bissoon
                                                             United States District Judge

cc via First-Class U.S. Mail:

RAYCO SAUNDERS
10214 Frankstown Rd
Pittsburgh, PA 15235

RAYCO SAUNDERS
P.O. Box 17649
Pittsburgh, PA 15235




                                                 4
